 4:12-cr-03065-JMG-CRZ Doc # 136 Filed: 08/11/21 Page 1 of 1 - Page ID # 433




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:12CR3065

     vs.
                                                          ORDER
ELEAZAR P. MENESES,

                 Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 135), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside in Omaha,
           Nebraska at the location approved by the U.S. Probation
           Office. Defendant shall fully participate in intensive outpatient
           treatment with Clearview Center Inc., in Omaha, Nebraska.
           The defendant shall fully comply with the requirements of
           defendant’s treatment program and plan. If the defendant is
           discharged from the program for any reason whatsoever,
           Defendant shall promptly report to the supervising officer or to
           any law enforcement officer.

3)   The defendant can be released immediately. Defense counsel shall
     communicate with the Marshal to arrange for Defendant’s release for
     transport to the probation-approved residence in Omaha, Nebraska.

     August 11, 2021.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
